Judgment and order reversed and new trial granted, costs to abide the event, upon the grounds (a) that it was error to the substantial prejudice of the plaintiff to grant defendant’s request to charge that “ plaintiff cannot recover unless it proves the exact contract alleged,” because such contract was admitted by the pleadings and did not require otherwise to be proven; and (b) that the general tenor of the charge was erroneous to plaintiff’s prejudice in holding, in effect, that as to the alleged implied warranty the burden of proof rested on the plaintiff. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.